Opinion on rehearing. Wood, J. 1. The appellant asked for an instruction numbered three, which the court refused. The presumption is the court was correct until the contrary is made to appear. The presumption is, in other words, that there was evidence of a tender of the notes to defendants in attachment by the attaching creditors, and a refusal to accept same, or that some other fact was shown which rendered the giving of the instruction improper or unnecessary. (Same will apply to instruction numbered seven, given). Yet the appellant does not set out in his bill of exceptions, any of these things which we- must presume were proved in order to sustain the lower court’s ruling. Nor does he make it appear that such facts wTere not proved, by the simple statement “that the facts set forth in the bill of exceptions were all that were necessary to explain the bearing of the ruling of the lower court upon the question involved.” As long as this court holds that it is necessary to state, “This was all the evidence in the case,” in a bill of exceptions which sets out the evidence in detail, consistency requires that it also hold that a bill of exceptions which only purports to set forth the effect of the evidence should set forth every fact necessary to explain the bearing of the court’s rulings upon' the questions involved. If such a statement is necessary in the first, in order to negative the fact that there was other proof on the trial showing the correctness of the court’s ruling, it is equally necessary in the last, for the same purpose. A majority of the court is unwilling to change the rule of construction which has been adhered to by this court almost since its organization, and hence are of opinion that the construction placed upon Rule 13 is correct. Nor will the profession find it difficult to follow this construction. When the framer of a bill of exceptions has stated all the facts which the evidence tended to show, deemed necessary to present the rulings of the court, a statement to the effect “that it contains all that is necessary to explain the bearing of the court’s ruling ” will be sufficient. This will obviate the necessity of setting out anything more, and will overcome the presumption that other facts were shown. 2. Upon the second point—that this court erred in sustaining the ruling of the lower court “permitting the declarations of one of the firm of Martin Bros, with regard to the value of the goods and other properties sold, made after the sale, to go to the jury”—counsel say of the opinion of the court: “The principle is stated in this case for the first time that, after a sale, the vendee is still at the mercy of his vendor, who can impeach his title by anything he may say to any one.” The court, of course, had in view, but neglected to state, that the vendor, Martin, was still in possession when these statements tuere made, and that the bill of exceptions recited: ‘ ‘that there was evidence tending to show that the sale of goods made by Martin Bros, to Bowden was fraudulent in law and in fact." This omission of the court, we apprehend, gave rise to the contention of counsel, and all they have seen proper to say on this point in their motion for reconsideration. We cite to support the announcement made by the court the following authorities. In Cox v. Vise, 50 Ark. 287, it it said “that when a fraudulent combination is established, the acts and declarations of any of the parties thereto, while engaged in the prosecution of the common design, may be proved against the others. They are competent evidence to show the intention of the parties.” See the case and authorities there cited. In the case at bar the fraudulent combination was sufficiently established, as it appears from the statement in the bill of exceptions “that the evidence tended to show the sale fraudulent in law and in fact.” In Oatis v. Brown, 59 Ga. 711, it is held “that so long as a debtor remains in possession of property which once belonged to him, and which his creditor is seeking to condemn as fraudulently conveyed, the res gestee of the fraud, if any, may be considered as in progress, and his declarations, though made after he has parted with the formal paper title, may, by reason of the continuous possession which accompanied them, be given in evidence for the creditor against the claimant. If there was a fraud perpetrated, it was not at an end so long as Oatis (the vendor) remained in possession.” See cases and authorities cited. Mr. Rice in his work on Evidence (p. 950) says : “A debtor who has transferred his property, as it is alleged, in fraud of creditors, and after such transfer still retains the ostensible and apparent possession of the property, may bind his grantee by his declarations. The presence, in such a case, of the indicia of fraud does away with the presumptions and legal intendments that otherwise surround a bona fide grantee, who becomes infected with the same suspicion that surrounds the grantor.” The author cites the following among other cases, which, we find support the text: United States v. Griswold, 8 Fed. Rep. 556; Newlin v. Lyon, 49 N. Y. 661; Pomeroy v. Bailey, 43 N. H. 118; Babb v. Clemson, 10 S. & R. 419; Marsh v. Hampton, 5 N. C. 382; Goodgame v. Cole, 12 Ala. 77; Carney v. Carney, 7 Bax. (Tenn.) 284; Blake v. Graves, 18 Ia. 312; Carrollton Bank v. Cleveland, 15 La. An. 616; Askew v. Reynolds, 1 Dev. & Battles, 367; Redfield v. Buck, 35 Conn. 328; Cahoon v. Marshall, 25 Cal. 197; Avery v. Clemons, 18 Conn. 306; Grant v. Lewis, 14 Wis. 487; Wilbur v. Strickland, Rawle’s Rep. 458. Mr. Wait on Fraudulent Conveyances, at sec. 279, says: “As proof of continued possession of the vendor is competent evidence to impeach the supposed transfer, it would seem to follow that any acts or declarations of the possessor while retaining the property must also be competent as characterizing his possession.” “-So long as the debtor remains in possession, the res gestae of the fraud may be considered as in progress.” “ The declarations are received in such cases upon the ground that they show the nature, object, or motives of the act which they accompany, and which is the subject of inquiry. See, also, lb. sec. 280; 1 Wharton on Fv. 1166 ; Bump, Fr. Conv. p. 588—to same effect. It is doubtful if any authority of any respectability can anywhere be found to the contrary. The consensus of opinion, as announced by text writers and the adjudicated cases, we think, supports the view announced by the court in the opinion. The motion for reconsideration is therefore denied.